F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         AUG 26 1999
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    PAUL T. ROZEBOOM, individually
    and as next friend of Tara Lynn
    Rozeboom, his minor daughter, and as
    a member of the Class of Male
    Participants in Domestic Relations                 No. 98-5217
    Dispute in Broken Arrow OK nfr Tara            (D.C. No. 97-CV-199)
    Lynn Rozeboom,                                     (N.D. Okla.)

               Plaintiff-Appellant,

    v.

    CITY OF BROKEN ARROW; J. R.
    STOVER, aka Smokey; RICK
    HOLDEN; EZELL WARE; BROKEN
    ARROW POLICE DEPARTMENT,
    sued as: Booking Officer (12/15/95,
    3PM) of Broken Arrow Police Dept.;
    PAULA J. SCHAFER,

               Defendants-Appellees.




                           ORDER AND JUDGMENT           *




Before TACHA , McKAY , and MURPHY , Circuit Judges.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff-appellant Paul T. Rozeboom appeals the grant of summary

judgment entered by the district court on his claims brought under 42 U.S.C.

§§ 1983, 1985 and 1986, and various state laws. Plaintiff’s suit arose from

circumstances surrounding his arrest and detention by various officials of the

Broken Arrow, Oklahoma, Police Department. “We review the grant or denial of

summary judgment de novo, applying the same legal standard used by the district

court pursuant to Fed. R. Civ. P. 56(c). Summary judgment is appropriate if the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996) (quotation omitted). After

applying this standard, we affirm for substantially the reasons stated by the

district court in its thorough and well-reasoned order of September 28, 1998.

       In their answer brief to this court, defendants argue that the district court

erred in dismissing plaintiff’s state law claims without prejudice. Defendants

                                           -2-
contend that, because the claims were time-barred, they should have been

dismissed with prejudice. Defendants are attempting to mount a cross-appeal to a

portion of the district court’s judgment. However, because defendants did not file

a timely notice of appeal, we do not have jurisdiction to address this issue.    See

Savage v. Cache Valley Dairy Ass’n      , 737 F.2d 887, 889 (10th Cir. 1984) (holding

that “the filing of a timely cross-appeal is mandatory and jurisdictional”).

       The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED. The mandate shall issue forthwith.



                                                         Entered for the Court



                                                         Michael R. Murphy
                                                         Circuit Judge




                                             -3-